                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 1 of 38 Page ID
                                                           #:18821


                            1   MICHAEL R. MATTHIAS, Bar No. 057728
                                mmathias@bakerlaw.com
                            2   ELIZABETH M. TRECKLER, Bar No. 282432
                                etreckler@bakerlaw.com
                            3   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            4   Los Angeles, California 90025-0509
                                Telephone: (310) 820-8800
                            5   Facsimile: (310) 820-8859
                            6   JOSEPH N. SACCA, (admitted pro hac vice)
                                jsacca@bakerlaw.com
                            7   ESTERINA GIULIANI (admitted pro hac vice)
                                egiuliani@bakerlaw.com
                            8   BENJAMIN D. PERGAMENT (admitted pro hac vice)
                                bpergament@bakerlaw.com
                            9   KRISTIN L. KERANEN (admitted pro hac vice)
                                kkeranen@bakerlaw.com
                           10   BAKER & HOSTETLER LLP
                                45 Rockefeller Plaza
                           11   New York, New York 10111-0100
                                Telephone: (212) 589-4290
B AKER & H OSTE TLER LLP




                           12   Facsimile: (212) 589-4201
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   Counsel continued on following page
                                                     UNITED STATES DISTRICT COURT
                           14
                                                    CENTRAL DISTRICT OF CALIFORNIA
                           15
                                                           WESTERN DIVISION
                           16
                           17    ChromaDex, Inc.,                     Case No.: 8:16-cv-02277-CJC-DFM
                                             Plaintiff,               [Assigned to the Hon. Cormac J. Carney]
                           18
                                       v.                             ELYSIUM HEALTH, INC.’S AND
                           19                                         MARK MORRIS’S MEMORANDUM
                           20    Elysium Health, Inc. and Mark        OF CONTENTIONS OF LAW AND
                                 Morris,                              FACT [L.R. 16-4]
                           21
                                             Defendants.
                           22
                                 Elysium Health, Inc.,
                           23
                                             Counterclaimant,
                           24
                                                                      Pre-Trial Conference: September 18, 2019
                                       v.
                           25                                         Trial:                  October 15, 2019
                                 ChromaDex, Inc.,
                           26
                                             Counter-Defendant.
                           27
                           28

                                                                       ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                         OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                  CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 2 of 38 Page ID
                                                           #:18822


                            1   DONALD R. WARE (admitted pro hac vice)
                                dware@foleyhoag.com
                            2   MARCO J. QUINA (admitted pro hac vice)
                                mquina@foleyhoag.com
                            3   JULIA HUSTON (admitted pro hac vice)
                                jhuston@foleyhoag.com
                            4   FOLEY HOAG LLP
                                155 Seaport Boulevard
                            5   Boston, Massachusetts 02210
                                Telephone: (617) 832-1000
                            6   Facsimile: (617) 832-7000
                            7   Attorneys for Defendant and Counterclaimant
                                ELYSIUM HEALTH, INC.
                            8   Attorneys for Defendant
                                MARK MORRIS
                            9
                           10
                           11
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                     ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                       OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 3 of 38 Page ID
                                                           #:18823


                            1         Defendant and Counterclaimant Elysium Health, Inc. (“Elysium”) and
                            2   Defendant Mark Morris (“Morris”) (collectively, “Defendants”) hereby submit,
                            3   pursuant to Local Rule 16-4, the following contentions of law and fact regarding their
                            4   claims and defenses in this matter.
                            5   I.    INTRODUCTION
                            6         Elysium sells a direct-to-consumer (“DTC”) product called Basis, a dietary
                            7   supplement that supports cellular health by increasing and sustaining NAD+ levels
                            8   and activating sirtuins.    Basis is comprised principally of two ingredients:
                            9   nicotinamide riboside (“NR”) and pterostilbene (“PT”).               Under three different
                           10   agreements, from 2014 to 2016, Elysium purchased NR and PT from ChromaDex:
                           11   the NR Supply Agreement, executed in February 2014 and amended in
B AKER & H OSTE TLER LLP




                           12   February 2016 (the “Amendment”); the Trademark License and Royalty Agreement,
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   executed in February 2014 (“TLA”); and the pTeroPure Supply Agreement, executed
                           14   in June 2014. ChromaDex was the sole commercial supplier of NR, and was the
                           15   exclusive licensee of certain NR-related patents.
                           16         Over time, ChromaDex grew envious of Elysium’s success in the DTC market,
                           17   and it ultimately developed a strategy to, in the words of its then-CEO, “Be our own
                           18   Elysium.” In 2015, ChromaDex executed a NR supply agreement with a company
                           19   founded and owned by one of its directors called Healthspan Research, LLC
                           20   (“Healthspan”). Healthspan planned to sell a NR supplement in the DTC market.
                           21   ChromaDex’s agreement with Healthspan provided for ChromaDex to supply
                           22   Healthspan with a substantial amount of NR at no cost in exchange for a small equity
                           23   stake in Healthspan. From this initial foray, ChromaDex’s strategy evolved to the
                           24   point where it decided to acquire Healthspan outright as a platform for it to sell NR
                           25   in the DTC market. Another prong of this strategy called for ChromaDex to eliminate
                           26   its existing NR customers, including Elysium, from the DTC market by ceasing sales
                           27   of NR to them. Indeed, ChromaDex completed its acquisition of Healthspan just a
                           28   month after it effected a termination of its agreement to supply Elysium with NR.

                                                                          1
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 4 of 38 Page ID
                                                           #:18824


                            1         Elysium was unaware that ChromaDex was using it and ChromaDex’s other
                            2   customers as a stalking horse to create the dietary supplement market for NR so that
                            3   ChromaDex could then introduce its own DTC product, cut off the ingredient supply
                            4   to its customers, and seize the market for itself. Even though ChromaDex was
                            5   keeping its intentions quiet, however, it was making its contempt for Elysium as a
                            6   long-term customer clear. The parties’ relationship deteriorated over the course of
                            7   2016 after Elysium became aware that ChromaDex had breached the most-favored-
                            8   nations pricing provision (“MFN Provision”) of the parties’ NR supply agreement,
                            9   but ChromaDex refused to provide Elysium with the information necessary to
                           10   determine the amount of refund or credit it was owed by ChromaDex. While that
                           11   issue remained unresolved, Elysium learned that ChromaDex was in violation of its
B AKER & H OSTE TLER LLP




                           12   agreement to give Elysium exclusivity over products containing NR and PT or any
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   substantially similar ingredients, and then subsequently discovered that ChromaDex
                           14   had been, through the life of their relationship, in breach of the NR supply
                           15   agreement’s provision requiring ChromaDex to deliver NR manufactured to
                           16   standards agreed to in the NR Supply Agreement.                Elysium also learned that
                           17   ChromaDex’s CEO had defrauded it into executing the TLA, which required it to pay
                           18   royalties to ChromaDex and gave it access to ChromaDex trademarks it did not want
                           19   to, and never did, use, by falsely representing that it required every one of its NR
                           20   customers to sign a similar agreement.
                           21         The parties were unable to reach agreement on their disputes – in hindsight, no
                           22   surprise, since ChromaDex had determined to eliminate Elysium as an NR customer
                           23   as part of its plan to take the DTC market for itself – and this litigation followed.
                           24   II.   PLAINTIFF’S CLAIMS
                           25         A.     Summary
                           26         ChromaDex asserts eight claims for relief: (1) breach of contract by Elysium
                           27   (pTeroPure Supply Agreement); (2) breach of contract by Elysium (NR Supply
                           28   Agreement); (3) misappropriation of trade secrets under California’s Uniform Trade

                                                                           2
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 5 of 38 Page ID
                                                           #:18825


                            1   Secrets Act (“CUTSA”) by Defendants; (4) violation of Federal Defense of Trade
                            2   Secrets Act (18 U.S.C. § 1836) by Defendants; (5) breach of contract by Morris
                            3   (“Receipt & Acknowledgment of Employee Handbook”); (6) breach of contract by
                            4   Morris (“Confidentiality and Non-Solicitation Agreement (For New Employees)”);
                            5   (7) breach of fiduciary duty by Morris; and (8) aiding and abetting a breach of
                            6   fiduciary duty by Elysium.
                            7         B.      Elements Required to Establish Plaintiff’s Claim Against Elysium
                            8                 for Breach of Contract (pTeroPure Supply Agreement & NR
                            9                 Supply Agreement) (Claims 1 & 2)
                           10         Plaintiff ChromaDex must establish the following in order to recover damages
                           11   on these claims:
B AKER & H OSTE TLER LLP




                           12         1. That Elysium breached the pTeroPure Supply Agreement by not paying for
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13              its last order of pterostilbene ($580,750);
                           14         2. That Elysium breached the NR Supply Agreement by not paying for its last
                           15              order of NR ($2,402,600);
                           16         3. That ChromaDex’s report purporting to determine that pterostilbene is safe
                           17              (the “pTeroPure GRAS Report”) was “Confidential” under the terms of §
                           18              15.1 of the pTeroPure Supply Agreement;
                           19         4. That Elysium breached the pTeroPure Supply Agreement by disclosing the
                           20              pTeroPure GRAS Report to a third party;
                           21         5. That ChromaDex’s PT Specifications were “terms” of the pTeroPure
                           22              Supply Agreement pursuant to § 15.2 of that agreement;
                           23         6. That Elysium breached the pTeroPure Supply Agreement by disclosing
                           24              ChromaDex’s PT Specifications to a third party;
                           25         7. That what ChromaDex calls the “NR Study Data,” which are the results of
                           26              a clinical trial, were “Confidential” under the terms of § 4.1 of the NR
                           27              Supply Agreement;
                           28

                                                                            3
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 6 of 38 Page ID
                                                           #:18826


                            1         8. That Elysium breached the NR Supply Agreement by disclosing the NR
                            2            Study Data to a third party;
                            3         9. That what ChromaDex calls the NRCl Analytical Method, which is a
                            4            method for testing the purity of NR, was “Confidential” under the terms of
                            5            § 4.1 of the NR Supply Agreement;
                            6         10.That Elysium breached the NR Supply Agreement by disclosing the NRCl
                            7            Analytical Method to a third party;
                            8         11.That ChromaDex’s NR Investigator’s Brochure was “Confidential” under
                            9            the terms of § 4.1 of the NR Supply Agreement;
                           10         12.That Elysium breached the NR Supply Agreement by disclosing
                           11            ChromaDex’s NR Investigator’s Brochure to a third party;
B AKER & H OSTE TLER LLP




                           12         13.That ChromaDex’s NR Specifications were “terms” of the NR Supply
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13            Agreement pursuant to § 4.2 of that Agreement;
                           14         14.That Elysium breached the NR Supply Agreement by disclosing
                           15            ChromaDex’s NR Specifications to a third party;
                           16         15.That ChromaDex suffered damages for each individual alleged breach
                           17            outlined above; and
                           18         16.That ChromaDex’s own breaches of the NR Supply Agreement did not
                           19            excuse Elysium’s alleged breaches.
                           20                      1.     Elysium’s Evidence in Opposition to Plaintiff’s Claims for
                           21                             Breach of Contract (Claims 1 & 2)
                           22         First, the evidence will show that because of ChromaDex’s breach of the MFN
                           23   Provision of the NR Supply Agreement, discussed infra at 23, ChromaDex owes
                           24   Elysium a credit larger than the combined amount of the orders of PT and NR that it
                           25   claims Elysium did not pay for, and therefore that ChromaDex cannot succeed on its
                           26   claims for breach of contract.
                           27         Second, the evidence will show that Elysium did not breach either the NR
                           28   Supply Agreement or the pTeroPure Supply Agreement by disclosing to a third party

                                                                         4
                                                                        ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                          OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                   CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 7 of 38 Page ID
                                                           #:18827


                            1   the NR Specifications and PT Specifications that ChromaDex contends constituted
                            2   part of the “terms” of those agreements. ChromaDex does not even allege, much less
                            3   can it prove, that Elysium provided to any third party either the NR or the PT
                            4   Specifications that were referenced in and attached to the NR Supply Agreement and
                            5   the pTeroPure Supply Agreement, respectively. Indeed, ChromaDex concedes that
                            6   the specifications for NR and PT Elysium provided to a third party differ from the
                            7   NR and PT Specifications attached to the parties’ contracts. Moreover, the evidence
                            8   will show that ChromaDex publicly disclosed the NR Supply Agreement and the
                            9   pTeroPure Supply Agreement, with the NR Specifications and the PT Specifications
                           10   attached, as part of a quarterly filing it made with the United States Securities and
                           11   Exchange Commission months before it alleges that Elysium disclosed any set of
B AKER & H OSTE TLER LLP




                           12   specifications to a third party.
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13         Third, the evidence will show that none of the documents ChromaDex claims
                           14   were improperly disclosed by Elysium were in fact “confidential” under the terms of
                           15   the parties’ contracts. The relevant confidentiality clauses of the supply agreements
                           16   state that information is not confidential if it “become[s] publicly known, without
                           17   fault on the part of the other party, subsequent to disclosure of such information by
                           18   the disclosing party to the other party.” ChromaDex publicly disclosed the NR Study
                           19   Data on multiple occasions, including at scientific conferences and through
                           20   publication of an article in a scientific journal. The NRCl Analytical Method can be
                           21   found publicly on the internet, and there is no evidence Elysium put it there, because
                           22   it did not. ChromaDex provided its NR Investigator’s Brochure (a document that
                           23   largely summarizes data from articles published in scientific publications) to a third
                           24   party and granted that third party permission to use it, and was fully aware that
                           25   Elysium had contracted with (and paid) that third party to create the Basis
                           26   Investigator’s Brochure ChromaDex now complains improperly borrows from the
                           27   NR Investigator’s Brochure. Notably, not only was ChromaDex aware of this,
                           28   ChromaDex gave permission for the third party to use this brochure. Finally,

                                                                          5
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 8 of 38 Page ID
                                                           #:18828


                            1   ChromaDex appears to have widely circulated its pTeroPure GRAS Report to
                            2   persons and entities who were not under any obligation to maintain the document as
                            3   confidential.
                            4         Fourth, the evidence will show that ChromaDex cannot prove damages for the
                            5   alleged disclosure of the NR or PT Specifications or of any purported “confidential”
                            6   information. Its damages expert, upon whose testimony ChromaDex solely relies to
                            7   establish its claims for damages, did not purport to establish that any one of these
                            8   alleged disclosures caused injury to ChromaDex or unjust benefit to Elysium, and
                            9   instead improperly conducted an undifferentiated damages analysis, attributing all
                           10   alleged damages to all claims, rather than calculating damages for each alleged
                           11   wrongful act. See, e.g., Bennion & Deville Fine Homes, Inc. v. Windermere Real
B AKER & H OSTE TLER LLP




                           12   Estate Servs. Co., 2016 WL 11498956, at *1 (C.D. Cal. Nov. 30, 2016) (granting
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   summary judgment because asserted contractual damages included damages from
                           14   other claim in case).
                           15         C.        Elements Required to Establish Plaintiff’s Claim Against
                           16                   Defendants for Misappropriation of Trade Secrets Under
                           17                   California’s Uniform Trade Secrets Act and Violation of Federal
                           18                   Defense of Trade Secrets Act (18 U.S.C. § 1836) (Claims 3 & 4)
                           19         Plaintiff must establish the following in order to recover damages for its claims
                           20   of trade secret misappropriation:
                           21         California’s Uniform Trade Secrets Act (“CUTSA”) and the Federal Defense
                           22   of Trade Secrets Act (“DTSA”) share the same elements and require that ChromaDex
                           23   prove that it (1) owned a trade secret, (2) that Elysium or Morris acquired, disclosed,
                           24   or used ChromaDex’s trade secret through improper means, and (3) Elysium or
                           25   Morris’s actions damaged ChromaDex. Sci. of Skincare, LLC v. Phytoceuticals, Inc.,
                           26   2009 WL 2050042, at *5 (C.D. Cal. July 7, 2009); Cedars Sinai Med. Ctr. v. Quest
                           27   Diagnostic Inc., 2018 WL 2558388, at *3 (C.D. Cal. Feb. 27, 2018) (“Because the
                           28   pleading standards of Cedars–Sinai’s DTSA and CUTSA claims are the same, the

                                                                          6
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 9 of 38 Page ID
                                                           #:18829


                            1   Court will analyze those two claims together.”); Becton, Dickinson & Co. v. Cytek
                            2   Biosciences Inc., 2018 WL 2298500, at *2 (N.D. Cal. May 21, 2018) (“The elements
                            3   of a misappropriation of trade secrets claim under the Defend Trade Secrets Act
                            4   (“DTSA”) and California Uniform Trade Secrets Act (“CUTSA”) are essentially the
                            5   same.”).
                            6         First, for each trade secret allegedly misappropriated—whether two or any
                            7   other number ChromaDex now claims—ChromaDex must first prove that the
                            8   information in question is a trade secret. A trade secret is information that “derives
                            9   independent economic value, actual or potential, from not being generally known to
                           10   the public or to other persons who can obtain economic value from its disclosure or
                           11   use” and “is the subject of efforts that are reasonable under the circumstances to
B AKER & H OSTE TLER LLP




                           12   maintain its secrecy.” See Cal. Civ. Code § 3426.1(d).
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13         Second, ChromaDex must prove that Elysium or Morris acquired, disclosed,
                           14   or used that specific trade secret through improper means, and not simply that
                           15   Elysium or Morris was in possession of the trade secret. If Elysium or Morris were
                           16   merely in possession of one of ChromaDex’s trade secrets, that is not enough for
                           17   ChromaDex to succeed on a claim of misappropriation of trade secrets. See S. Cal.
                           18   Inst. of Law v. TCS Educ. Sys., 2011 WL 1296602, at *7 (C.D. Cal. Apr. 5, 2011)
                           19   (holding that “[a]lleging mere possession of trade secrets is not enough” to state a
                           20   claim under CUTSA). “Misappropriation” means:
                           21         (1) Acquisition of a trade secret of another by a person who knows or
                           22         has reason to know that the trade secret was acquired by improper
                           23         means; or
                           24         (2) Disclosure or use of a trade secret of another without express or
                           25         implied consent by a person who:
                           26                (A) Used improper means to acquire knowledge of the
                           27                trade secret; or
                           28

                                                                          7
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 10 of 38 Page ID
                                                            #:18830


                             1                (B) At the time of disclosure or use, knew or had reason to
                             2                know that his or her knowledge of the trade secret was:
                             3                      (i) Derived from or through a person who had
                             4                      utilized improper means to acquire it;
                             5                      (ii) Acquired under circumstances giving rise
                             6                      to a duty to maintain its secrecy or limit its
                             7                      use; or
                             8                      (iii) Derived from or through a person who
                             9                      owed a duty to the person seeking relief to
                            10                      maintain its secrecy or limit its use; or
                            11                (C) Before a material change of his or her position, knew
B AKER & H OSTE TLER LLP




                            12                or had reason to know that it was a trade secret and that
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13                knowledge of it had been acquired by accident or mistake.
                            14   Cal. Civ. Code § 3426.1.            “Improper means” includes theft, bribery,
                            15   misrepresentation, breach or inducement of a breach of a duty to maintain secrecy,
                            16   or espionage through electronic or other means. See Cal. Civ. Code § 3426.1.
                            17         Third, ChromaDex must prove that Elysium or Morris’s actions damaged
                            18   ChromaDex. Prunty v. Ark. Freightways, Inc., 16 F.3d 649, 652 (5th Cir. 1994).
                            19   (“[W]hen one of the prima facie elements of a claim is damages and the claimant
                            20   fails to introduce evidence of those damages, he or she commits a fatal error.”); see
                            21   also Propulsion Techs., Inc. v. Attwood Corp., 369 F.3d 896, 905 (5th Cir. 2004)
                            22   (“the missing link for recovery of such damages remains: there is no evidence that
                            23   Attwood used trade secrets to generate those profits”).
                            24                1.    Defendants’ Evidence in Opposition to Plaintiff’s Claims for
                            25                      Misappropriation of Trade Secrets Under California’s Uniform
                            26                      Trade Secret Act and Violations of Federal Defense of Trade
                            27                      Secrets Act (18 U.S.C. § 1836) (Claims 3 & 4)
                            28

                                                                           8
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 11 of 38 Page ID
                                                            #:18831


                             1         The evidence will show that ChromaDex cannot (1) prove that the information
                             2   it alleges were trade secrets were, in fact, trade secrets because it will be unable to
                             3   demonstrate that the information had independent economic value to ChromaDex
                             4   from not being generally known or that it took steps to maintain its alleged secrets;
                             5   (2) prove that Elysium or Morris acquired, disclosed, or used each trade secret
                             6   through improper means; and (3) prove that Elysium’s or Morris’s actions damaged
                             7   ChromaDex. In short, the evidence will show that ChromaDex cannot prove any of
                             8   the elements of a misappropriation of trade secrets claim let alone all the elements
                             9   needed, under either CUTSA or DTSA.
                            10         The Fifth Amended Complaint alleges two instances of trade secret
                            11   misappropriation, both of which relate to a single document ChromaDex called the
B AKER & H OSTE TLER LLP




                            12   Ingredient Sales Spreadsheet (“ISS”), which tracked ChromaDex’s quarterly
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   ingredient sales by customer, amount, and price, among other information. On the
                            14   night discovery closed, after Elysium deposed ChromaDex’s damages expert,
                            15   ChromaDex supplemented its response to an interrogatory served six months ago and
                            16   identified a list of twelve purported trade secrets that are subject of its
                            17   misappropriation claims, divided into four categories: (1) “ChromaDex’s ingredient
                            18   sales information, including customer purchasing histories and customers’ relative
                            19   market positions,” which includes the ISS; (2) “the price ChromaDex paid to obtain
                            20   NR from its contract manufacturer;” (3) “ChromaDex’s research and development
                            21   work regarding different salts for use in manufacturing NR;” and (4) “ChromaDex’s
                            22   research and development work regarding different methods for manufacturing NR.”
                            23         First, the evidence will show that none of the information in these four
                            24   categories meets the definition of trade secrets, and that neither Elysium nor Morris
                            25   misappropriated the information in question. With respect to the first category, the
                            26   ISS contained information about ChromaDex’s customers’ order history (and the
                            27   other items in ChromaDex’s asserted first category of trade secrets are sub-sets of
                            28   information contained in the ISS), but the evidence will show that ChromaDex did

                                                                           9
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 12 of 38 Page ID
                                                            #:18832


                             1   not treat the price and volume of its customers’ purchases as trade secrets because it
                             2   did not take reasonable steps to maintain their secrecy. For example, ChromaDex’s
                             3   CEO freely shared with Elysium information about the price and volume of Niagen
                             4   purchases made by another of its customers, and ChromaDex even sent Elysium
                             5   copies of some of that customer’s invoices. ChromaDex’s CEO also shared with a
                             6   competitor of Elysium detailed information about the volume of Elysium’s NR
                             7   purchases. See Cornwell v. Belton, 245 Fed. Appx. 592, 594 (9th Cir. 2007)
                             8   (affirming district court’s denial of plaintiff’s claim for trade secret misappropriation
                             9   where plaintiff failed to make reasonable efforts to maintain secrecy of purported
                            10   trade secret).
                            11         ChromaDex claims that possession of the ISS gave Elysium an unfair
B AKER & H OSTE TLER LLP




                            12   advantage in its contract negotiations with ChromaDex. The evidence will show,
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   however, that Elysium negotiated its last purchase from ChromaDex on
                            14   June 30, 2016, and did not possess the ISS until weeks later, when Morris joined
                            15   Elysium. Elysium could not have benefited during that negotiation from information
                            16   it did not then have. ChromaDex also alleges that Elysium could have derived some
                            17   competitive benefit from knowing its competitors’ purchases, but there is no
                            18   evidence in the record that anyone at Elysium even saw the ISS before Morris deleted
                            19   it from his computer, much less that Elysium ever changed any part of its competitive
                            20   strategy on the basis of the ISS. ChromaDex’s theory that Elysium was unjustly
                            21   enriched by the possession of the ISS is therefore “blatantly contradicted by the
                            22   record.” Scott v. Harris, 550 U.S. 372, 380 (2007).
                            23         ChromaDex also claims that Morris disclosed trade secrets to Elysium by
                            24   telling Elysium in May 2016 that ChromaDex sold NR to a customer called Live Cell
                            25   for an amount below Elysium’s price, and the date and volume of Live Cell’s recent
                            26   purchases. Testimony from ChromaDex’s then-CFO will establish that it was part
                            27   of Morris’s responsibilities at ChromaDex to inform Elysium if it was entitled to a
                            28   lower price per the MFN provision, which is exactly what Morris did. The evidence

                                                                            10
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 13 of 38 Page ID
                                                            #:18833


                             1   will also show that ChromaDex’s then-CEO did likewise, telling Elysium that Live
                             2   Cell paid less than Elysium and was a lower volume purchaser than Elysium—the
                             3   same information Morris allegedly wrongfully conveyed. As a result, ChromaDex
                             4   cannot premise its claim on Morris’s alleged disclosure of information that: (1) he
                             5   was authorized to disclose to Elysium in the first place, and (2) Elysium was also
                             6   receiving from others at ChromaDex, both of which demonstrate that ChromaDex
                             7   did not consider Live Cell’s price and volume information to be a trade secret, and
                             8   further because the information was provided by ChromaDex, ChromaDex cannot
                             9   demonstrate that either Elysium or Morris misappropriated the Live Cell information.
                            10   Further, given that ChromaDex’s CEO gave substantively the same information as
                            11   Morris gave Elysium during the course of the negotiations over the June 30 order, it
B AKER & H OSTE TLER LLP




                            12   would be impossible to conclude that Elysium derived some benefit from the
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   information provided by Morris. The evidence will show that ChromaDex freely
                            14   shared within and among its customers information concerning other customer orders
                            15   and pricing.
                            16         With respect to the second category of asserted trade secrets, information
                            17   Morris provided to Elysium about the price ChromaDex paid its contract
                            18   manufacturer for NR, the evidence will also show that ChromaDex did not treat this
                            19   information as a trade secret and in fact freely provided it to Elysium. ChromaDex’s
                            20   CEO told Elysium during negotiations over Elysium’s final order for NR the margin
                            21   ChromaDex sought to maintain on its NR sales (meaning that the information was
                            22   not misappropriated), and the evidence will demonstrate that this information was
                            23   tantamount to a disclosure of the price ChromaDex was paying to obtain NR from its
                            24   manufacturer.   Moreover, ChromaDex cannot establish that Elysium used this
                            25   purported trade secret to its benefit or ChromaDex’s detriment. ChromaDex’s
                            26   damages expert suggested that Elysium used its knowledge of the amount that
                            27   ChromaDex paid for NR to secure investment from a potential investor. But all that
                            28   Elysium told that investor in August 2016 was that it hoped to be able to bring down

                                                                         11
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 14 of 38 Page ID
                                                            #:18834


                             1   its cost for NR to $300/kg within several months; it never disclosed what ChromaDex
                             2   paid for NR, which was nowhere close to the $300/kg price Elysium stated it hoped
                             3   to achieve. No jury will be able to find that Elysium informed its expectation of a
                             4   $300/kg price by knowing ChromaDex’s substantially different price, much less that
                             5   this one communication was the reason for that investor’s decision to invest, which
                             6   followed months of extensive due diligence and negotiations.
                             7         The third category of alleged trade secrets, ChromaDex’s alleged research and
                             8   development work relating to certain input material used in the manufacture of NR,
                             9   again is not a trade secret. ChromaDex discloses publicly that the input material at
                            10   issue is used in the manufacture of its NR, including by listing it on jars of its product,
                            11   Tru Niagen. And as to this third and the final category, alleged information related
B AKER & H OSTE TLER LLP




                            12   to ChromaDex’s research and development work on different methods of
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   manufacturing NR, ChromaDex will be unable to prove that the sparse, general
                            14   information about which it complains had any independent economic value, was
                            15   misappropriated, or was used by Elysium to its benefit or ChromaDex’s detriment.
                            16         Second, ChromaDex cannot prove damages, the required third element of a
                            17   trade secrets claim. ChromaDex cannot prove damages because ChromaDex relies
                            18   solely on its expert witness to support its damages claims, and its expert did not
                            19   differentiate between damages for alleged trade secret misappropriation and damages
                            20   for ChromaDex’s other claims, nor did he calculate damages on a trade-secret-by-
                            21   trade-secret basis. The expert’s purported “analysis of trade secret misappropriation
                            22   damages” is, as he admits, based on alleged conduct that ChromaDex does not even
                            23   plead as trade secret misappropriation, including Elysium’s purported use of
                            24   “confidential and/or proprietary information at issue” that were made public by
                            25   ChromaDex (such as the NR and PT Specifications ChromaDex publicly filed with
                            26   the SEC) and Elysium’s “alleged aiding and abetting of Mark Morris’s breach of
                            27   fiduciary duty.” Damages must be tied to an actionable wrong, not other conduct.
                            28   See, e.g., Mattel, Inc. v. MGA Entmn’t, Inc., 616 F.3d 904, 910–11 (9th Cir. 2010)

                                                                             12
                                                                            ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                              OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                       CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 15 of 38 Page ID
                                                            #:18835


                             1   (rejecting over-inclusive damages award that included amounts not traceable to the
                             2   actionable wrong); In re Providian Credit Card Cases, 96 Cal. App. 4th 292, 304
                             3   (Cal. Ct. App. 2002) (“[p]ublic disclosure, that is the absence of secrecy, is fatal to
                             4   the existence of a trade secret.”).
                             5         The expert’s opinion, ChromaDex’s only evidence of damages, is therefore
                             6   inadmissible. See, e.g., LivePerson, Inc. v. [24]7.AI, Inc., 2018 WL 6257460, at *2
                             7   (N.D. Cal. Nov. 30, 2018) (excluding expert report because “he does not apportion
                             8   trade secret misappropriation damages among particular alleged trade secrets, and
                             9   offers no methodology for the jury to calculate trade secret misappropriation damages
                            10   on fewer than all of the 28 alleged trade secrets in the case”); O2 Micro Intern. Ltd.
                            11   v. Monolithic Power Sys., 399 F. Supp. 2d 1064, 1076, 1079 (N.D. Cal. 2005)
B AKER & H OSTE TLER LLP




                            12   (“expert testimony regarding damages for misappropriation of all trade secret [sic]
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   was useless to the jury” because “[t]he jury was then left without sufficient evidence,
                            14   or a reasonable basis, to determine the unjust enrichment damages”); see also E.I. du
                            15   Pont de Nemours & Co. v. Kolon Indus., Inc., 2011 WL 4625760, at *9 (E.D. Va.
                            16   Oct. 3, 2011) (damages expert report failed to set forth specific damages calculations
                            17   for the trade secret and non-trade secret claims); MGE UPS Sys., Inc. v. GE Consumer
                            18   & Indus., Inc., 622 F.3d 361, 369 (5th Cir. 2010) (plaintiff’s trade secret damages
                            19   calculation    impermissibly     included      damages         not     attributable        to    the
                            20   misappropriation). Without this expert report, ChromaDex has no evidence of
                            21   damages.
                            22         D.      Elements Required to Establish Plaintiff’s Claim Against Morris
                            23                 for Breach of Contract (“Receipt & Acknowledgment of Employee
                            24                 Handbook,” (Claim 5) and “Confidentiality and Non-Solicitation
                            25                 Agreement (For New Employees)” (Claim 6))
                            26         Plaintiff ChromaDex must establish the following in order to recover damages
                            27   on these claims:
                            28

                                                                             13
                                                                             ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                               OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                        CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 16 of 38 Page ID
                                                            #:18836


                             1             1. That the “Receipt & Acknowledgement of Employee Handbook” is a
                             2                valid contract;
                             3             2. That the “Confidentiality and Non-Solicitation Agreement (For New
                             4                Employees)” is a valid contract;
                             5             3. That Morris disclosed trade secrets, confidential, or proprietary
                             6                information in violation of those contracts; and
                             7             4. That ChromaDex was damaged by each disclosure.
                             8                1.     Morris’s Evidence in Opposition to Plaintiff’s Claims for Breach
                             9                       of Contract (“Receipt & Acknowledgement of Employee
                            10                       Handbook,” (Claim 5) and “Confidentiality and Non-Solicitation
                            11                       Agreement (for New Employees)” (Claim 6))
B AKER & H OSTE TLER LLP




                            12         ChromaDex claims Morris breached these contracts when he disclosed
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   allegedly confidential information, as well as alleged trade secrets, to Elysium while
                            14   employed by ChromaDex. ChromaDex also claims Morris retained copies of some
                            15   of ChromaDex’s allegedly confidential information after he departed ChromaDex.
                            16   The evidence will show, however, that ChromaDex cannot prove that Morris
                            17   transmitted information that was either confidential or a trade secret. Testimony from
                            18   ChromaDex’s former CFO will show that it was part of Morris’s job responsibilities
                            19   to give to customers like Elysium information that ChromaDex now alleges to be a
                            20   trade secret or confidential, and therefore not a breach of his contract. And, as
                            21   discussed above, the evidence will also demonstrate that others at ChromaDex,
                            22   including its own CEO, freely provided to Elysium and to other of ChromaDex’s
                            23   customers information substantively identical to the types of information
                            24   ChromaDex now contends Morris provided to Elysium, demonstrating that this
                            25   information did not constitute trade secrets or confidential or proprietary information.
                            26   The evidence also shows that nobody at Elysium actually saw the ISS, which is the
                            27   principal trade secret ChromaDex contends Morris disclosed. Moreover, as further
                            28   described above, ChromaDex itself has failed to maintain the asserted confidentiality

                                                                           14
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 17 of 38 Page ID
                                                            #:18837


                             1   of many of the documents in question, as much of the information ChromaDex claims
                             2   is confidential and proprietary has been publicly disclosed or otherwise widely
                             3   circulated by ChromaDex without restriction.
                             4         With respect to Claim Six, ChromaDex alleges that, in return for Morris
                             5   signing the Confidentiality and Non-Solicitation Agreement (for New Employees)
                             6   upon his departure from ChromaDex, it provided him with continued employment
                             7   and benefits, access to confidential information, and forbore certain actions. The
                             8   evidence will show that none of those allegations are true. By the time he signed this
                             9   agreement, Morris had already relinquished all access to ChromaDex systems,
                            10   including his computer, phone, and building key card. Immediately after executing
                            11   the agreement, Morris exited ChromaDex’s offices for the last time. ChromaDex did
B AKER & H OSTE TLER LLP




                            12   not provide him with continued employment or benefits, access to confidential
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   information, or “forbear” any actions. Moreover, forbearance as consideration
                            14   requires a “meeting of the minds,” which did not happen here. Blonder v. Gentile,
                            15   149 Cal.App.2d 869, 875 (1957).
                            16         Additionally, ChromaDex violated the California Labor Code by threatening
                            17   to withhold Morris’s final paycheck—more than $12,000—in order to coerce Morris
                            18   into signing the New Employee Agreement, rendering the contract void under
                            19   California Civil Code § 1608 and California Labor Code §§ 202(a), 203, and 206.
                            20         Finally, as explained above, the evidence will show that ChromaDex cannot
                            21   prove damages for the alleged breaches.         Its expert improperly conducted an
                            22   undifferentiated damages analysis, attributing all alleged damages to all claims,
                            23   instead of calculating damages for each alleged wrongful act. See, e.g., Bennion &
                            24   Deville Fine Homes, Inc. v. Windermere Real Estate Servs. Co., 2016 WL 11498956,
                            25   at *1 (C.D. Cal. Nov. 30, 2016) (granting summary judgment because asserted
                            26   contractual damages included damages from other claim in case); E.I. du Pont de
                            27   Nemours & Co. v. Kolon Indus., Inc., 2011 WL 4625760, at *9 (E.D. Va. Oct. 3,
                            28

                                                                          15
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 18 of 38 Page ID
                                                            #:18838


                             1   2011) (expert report failed to set forth separate damages calculations for the trade
                             2   secret and non-trade secret claims).
                             3         E.      Elements Required to Establish Plaintiff’s Claim Against Morris
                             4                 for Breach of Fiduciary Duty (Claim 7)
                             5         Plaintiff ChromaDex must establish the following in order to recover damages
                             6   on this claim:
                             7              1. That Morris was a fiduciary to ChromaDex;
                             8              2. That Morris acted in a manner inconsistent with his fiduciary duties; and
                             9              3. That ChromaDex was harmed by each alleged breach of fiduciary duty
                            10                 by Morris.
                            11         Under California law, a plaintiff asserting breach of fiduciary duty must prove
B AKER & H OSTE TLER LLP




                            12   the following elements: “(1) existence of a fiduciary duty; (2) breach of the fiduciary
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   duty; and (3) damages.” Gutierrez v. Girardi, 194 Cal. App. 4th 925, 932 (Cal. Ct.
                            14   App. 2011).
                            15                 1.    Morris’s Evidence in Opposition to Plaintiff’s Claim for Breach
                            16                       of Fiduciary Duty (Claim 7)
                            17         ChromaDex argues that Morris was an officer of ChromaDex and that he
                            18   purportedly breached his fiduciary duties to ChromaDex by allegedly (1)
                            19   manipulating ChromaDex to Elysium’s advantage during contract negotiations
                            20   between the parties, (2) lying to ChromaDex about his decision to work for Elysium,
                            21   (3) recruiting a ChromaDex employee to Elysium, (4) withholding information about
                            22   Elysium’s intent to stockpile Niagen and pTeroPure, withhold payments from
                            23   ChromaDex, and develop competing supplies of NR and pterostilbene, (5) not telling
                            24   ChromaDex he retained information upon his departure from the company; and (6)
                            25   withholding information about Elysium’s outreach to ChromaDex’s contractual
                            26   partners in an attempt to undermine ChromaDex’s relationships with them. The
                            27   evidence will show that Morris was not a fiduciary to ChromaDex. Morris’s job
                            28   responsibilities at ChromaDex were limited to interacting with its customers and

                                                                           16
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 19 of 38 Page ID
                                                            #:18839


                             1   potential customers to increase sales. He had little autonomy or managerial authority,
                             2   and virtually no role in the company’s decision-making processes. For example,
                             3   Morris was not permitted to establish pricing with customers and instead needed
                             4   approval from his superiors.
                             5         Moreover, ChromaDex will be unable to prove its alleged breaches of
                             6   fiduciary duty even if Morris is a fiduciary. Morris’s supposed “manipulation” of
                             7   ChromaDex relates to the same conduct ChromaDex claims constitutes trade secret
                             8   misappropriation, i.e., Morris providing the same information to Elysium regarding
                             9   ChromaDex’s sales to a customer that ChromaDex’s own CEO also gave to Elysium
                            10   during negotiations. This claim will fail for substantially the same reason as the trade
                            11   secret misappropriation claims. ChromaDex will not be able to prove that Morris
B AKER & H OSTE TLER LLP




                            12   was obligated to tell it where he would work next after resigning from ChromaDex,
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   let alone that not doing so violated any “fiduciary” obligations or that this “failure”
                            14   caused it any harm. The evidence shows that Morris did not recruit the ChromaDex
                            15   employee in question on behalf of Elysium, and demonstrates further that Morris was
                            16   no longer even employed by ChromaDex at the time Elysium began to recruit that
                            17   employee. The evidence disproves that Elysium intended to stockpile quantities of
                            18   Niagen and pTeroPure at the time of its June 30th purchase orders, and that it intended
                            19   not to pay for those orders. There is thus no evidence that Morris was aware of either
                            20   non-existent intention. ChromaDex’s contention that Morris did not advise it that he
                            21   retained some ChromaDex information when he left the company is undercut by the
                            22   fact that Morris was unaware he had any ChromaDex information, and is otherwise
                            23   co-extensive with ChromaDex’s deficient breach of contract claims against Morris.
                            24   Moreover, ChromaDex will be unable to prove that Elysium’s contact with any of its
                            25   contractual partners caused ChromaDex any harm at all; all of its contractual
                            26   relationships are still in place. Finally, to the extent ChromaDex’s fiduciary duty
                            27   claim relies on ChromaDex’s alleged trade secrets, it is preempted by CUTSA.
                            28   Anokiwave, Inc. v. Rebeiz, 2018 WL 4407591, at *4 (S.D. Ca. Sept. 17, 2018).

                                                                           17
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 20 of 38 Page ID
                                                            #:18840


                             1         ChromaDex also will be unable to prove damages on its claim for breach of
                             2   fiduciary duty, because the fundamental defects inherent in its expert’s
                             3   undifferentiated damages analysis apply with equal force to this claim.
                             4         F.      Elements Required to Establish Plaintiff’s Claim Against Elysium
                             5                 for Aiding and Abetting a Breach of Fiduciary Duty (Claim 8)
                             6         Plaintiff ChromaDex must establish the following in order to recover damages
                             7   on this claim:
                             8              1. That Morris was a fiduciary of ChromaDex;
                             9              2. That Morris acted in a manner inconsistent with his fiduciary duties;
                            10              3. That Elysium had actual knowledge of that breach of fiduciary duty;
                            11              4. That Elysium rendered substantial assistance or encouragement to
B AKER & H OSTE TLER LLP




                            12                 Morris’s breach; and
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13              5. That Elysium’s conduct was a substantial factor in causing harm to
                            14                 ChromaDex.
                            15         Under California law, to make a claim for aiding and abetting a breach of
                            16   fiduciary duty, a plaintiff must show that (1) defendants knew the purported
                            17   fiduciary’s conduct constituted a breach of fiduciary duty; and (2) provided
                            18   “substantial assistance or encouragement” to the purported fiduciary to accomplish
                            19   the breach. Estate of Migliaccio v. Midland Nat’l Life Ins. Co., 436 F. Supp. 2d 1095,
                            20   1107 (C.D. Cal. 2006) (quoting In re Textainer P’ship Sec. Litig., 2005 WL 3801596,
                            21   at *16 (N.D. Cal. Dec. 12, 2005).
                            22                 1.    Elysium’s Evidence in Opposition to Plaintiff’s Claim for
                            23                       Aiding and Abetting a Breach of Fiduciary Duty (Claim 8)
                            24         As discussed above, the evidence will show that Morris was not a fiduciary of
                            25   ChromaDex, and that, even if he was, he did not breach any fiduciary duty.
                            26   Therefore, there can be no claim of “aiding and abetting” such a breach. The
                            27   evidence will also show that Elysium did not encourage Morris to breach any alleged
                            28   fiduciary duty, nor did it offer him employment in exchange for the receipt of

                                                                           18
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 21 of 38 Page ID
                                                            #:18841


                             1   confidential and proprietary ChromaDex information. Moreover, to the extent that
                             2   this claim relies on ChromaDex’s alleged trade secrets, it is preempted by CUTSA.
                             3   Anokiwave, Inc. v. Rebeiz, 2018 WL 4407591, at *4 (S.D. Ca. Sept. 17, 2018). And,
                             4   like with ChromaDex’s claim for breach of fiduciary duty, the fundamental defects
                             5   inherent in its expert’s undifferentiated damages analysis will preclude it from
                             6   proving damages on this claim as well.
                             7   III.   ELYSIUM’S COUNTERCLAIMS
                             8          As set forth in Elysium’s Third Amended Counterclaims (ECF No. 103) and
                             9   Answer to Fourth Amended Complaint and Restated Counterclaims (ECF No. 118),
                            10   Elysium has pleaded and is pursuing the following counterclaims against
                            11   ChromaDex in this matter:
B AKER & H OSTE TLER LLP




                            12          Counterclaim 1:     Breach of Contract Against ChromaDex (NR Supply
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   Agreement and Amendment)
                            14          Counterclaim 2: Breach of the Implied Covenant of Good Faith and Fair
                            15   Dealing
                            16          Counterclaim 3: Fraudulent Inducement
                            17          Counterclaim 4: Patent Misuse
                            18          Counterclaim 5: Unjust Enrichment
                            19          Counterclaim 6:     Breach of Contract Against ChromaDex (NR Supply
                            20   Agreement and Amendment)
                            21          A.     Elements of Elysium’s Counterclaim for Breach of Contract
                            22                 Against ChromaDex (NR Supply Agreement and Amendment)
                            23                 (Counterclaims 1 and 6)
                            24          Elysium will establish the following in order to prove that ChromaDex is liable
                            25   to Elysium for breaching the NR Supply Agreement and the Amendment thereto:
                            26               1. That ChromaDex sold Niagen to other customers at lower prices than
                            27                 the prices paid by Elysium, even though Elysium purchased higher
                            28

                                                                          19
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 22 of 38 Page ID
                                                            #:18842


                             1                 volumes than those customers, and ChromaDex failed to provide
                             2                 Elysium with refunds or credits due;
                             3              2. That ChromaDex did not manufacture Niagen in compliance with Parts
                             4                 210 and 211 of Title 21 of the United States’ Code of Federal
                             5                 Regulations;
                             6              3. That ChromaDex allowed customers to sell products that combined
                             7                 Niagen and resveratrol;
                             8              4. That resveratrol is “substantially similar” to pterostilbene;
                             9              5. That the Niagen sold by ChromaDex to Elysium contained acetamide at
                            10                 levels above the No Significant Risk Levels established by California’s
                            11                 Proposition 65 and that ChromaDex failed to notify Elysium of that fact;
B AKER & H OSTE TLER LLP




                            12              6. That Elysium was damaged by each of these actions.
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13         “[A] breach of contract is a failure, without legal excuse, to perform any
                            14   promise that forms the whole or part of a contract.” Hosp. of Barstow, Inc. v.
                            15   California Nurses Ass’n, 2013 WL 6095559, at *5 (C.D. Cal. Nov. 18, 2013).
                            16         B.      Elements of Elysium’s Counterclaim for Breach of the Implied
                            17                 Covenant of Good Faith and Fair Dealing (NR Supply Agreement)
                            18                 (Counterclaim 2)
                            19         Elysium will establish the following in order to prove that Plaintiff is liable to
                            20   Elysium for breach of the implied covenant of good faith and fair dealing:
                            21              1. That Elysium fulfilled its obligations under the NR Supply Agreement;
                            22              2. That ChromaDex enabled and encouraged at least one customer to
                            23                 manufacture, sell, or distribute products containing both NR and
                            24                 resveratrol;
                            25              3. That resveratrol is “substantially similar” to pterostilbene; and
                            26              4. That Elysium was damaged by ChromaDex’s actions.
                            27         See CACI No. 325; HRN Servs., Inc. v. XL Specialty Ins. Co., 2018 WL
                            28   4959053, at *1 (C.D. Cal. Apr. 30, 2018) (“In order to state a claim for breach of the

                                                                            20
                                                                            ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                              OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                       CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 23 of 38 Page ID
                                                            #:18843


                             1   implied covenant of good faith and fair dealing, a plaintiff must allege the defendant’s
                             2   failure or refusal to discharge contractual responsibility, prompted not by an honest
                             3   mistake, bad judgment or negligence but rather by a conscious and deliberate act,
                             4   which unfairly frustrates the agreed common purposes and disappoints the reasonable
                             5   expectations of the other party.”) (citations omitted).
                             6         C.      Elements of Elysium’s Counterclaim for Fraudulent Inducement
                             7                 (License and Royalty Agreement) (Counterclaim 3)
                             8         Elysium will establish the following in order to prove that Plaintiff is liable to
                             9   Elysium for fraudulent inducement:
                            10              1. That ChromaDex’s then-CEO told Elysium that all of ChromaDex’s NR
                            11                 customers were required to execute trademark license and royalty
B AKER & H OSTE TLER LLP




                            12                 agreements;
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13              2. That this representation was knowingly false when made;
                            14              3. That ChromaDex intended to defraud Elysium by forcing it to pay
                            15                 royalties under an agreement to license trademarks it neither wanted nor
                            16                 used;
                            17              4. Elysium justifiably relied on ChromaDex’s representation; and
                            18              5. Elysium was damaged by paying ChromaDex royalties.
                            19   Romero v. San Pedro Forklift, Inc., 2008 U.S. App. LEXIS 2607, at *7-8 n.2 (9th
                            20   Cir. Feb. 1, 2008) (claim for fraudulent inducement has the same elements as claim
                            21   for fraud under California law) (citing Lazar v. Superior Court, 909 P.2d 981, 984
                            22   (1996)); CACI Nos. 1900, 1901, 1902.
                            23         D.      Elements      of   Elysium’s     Counterclaim          for     Patent       Misuse
                            24                 (Counterclaim 4)
                            25         For its counterclaim for declaratory judgment of patent misuse, Elysium must
                            26   prove that:
                            27         1.      ChromaDex conditioned access to its patent rights or a patented product
                            28   in a way that has impermissibly broadened the scope of those patent rights. Blonder

                                                                           21
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 24 of 38 Page ID
                                                            #:18844


                             1   Tongue Labs. v. University of Illinois Found.,402 U.S. 313, 343 (1971); B.B. Chem.
                             2   Co. v. Ellis, 314 U.S. 495 (1942); Morton Salt Co. v. G.S. Suppinger Co., 314 U.S.
                             3   488, (1942); Carbice Corp. of Am. v. Am. Patents Dev. Corp., 283 U.S. 27, 33 (1931);
                             4   Motion Picture Patents Co. v. Universal Film Mfg. Co., 243 U.S. 502, 518 (1917).
                             5         2.      ChromaDex “has market power in the relevant market for the patent or
                             6   patented product on which the license or sale is conditioned.” 35 U.S.C. § 271(d)(5).
                             7         Once Elysium has shown the above two 1 elements, the burden shifts to
                             8   ChromaDex to show that the misuse has been purged. B.B. Chem. Co. v. Ellis, 314
                             9   U.S. 495, 498 (1942). A showing of purgation requires proof by ChromaDex that:
                            10                 a.    The misuse of the patent has been fully abandoned. Id.
                            11                 b.    The consequences of the misuse have been fully dissipated. Id.
B AKER & H OSTE TLER LLP




                            12         E.      Elements of Elysium’s Counterclaim for Unjust Enrichment
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13                 (Counterclaim 5)
                            14         For its counterclaim for restitution for unjust enrichment, Elysium must
                            15   prove that:
                            16         1. It paid royalties to ChromaDex under the Trademark and License
                            17   Agreement whether Elysium used ChromaDex’s trademarks or not.
                            18         2. ChromaDex’s retention of those payments for its benefit would be unjust.
                            19         “Under California law, the elements of unjust enrichment are: (1) receipt of a
                            20   benefit; and (2) unjust retention of the benefit at the expense of another.” Baggett v.
                            21   Hewlett-Packard Co., 582 F. Supp. 2d 1261, 1270 (C.D. Cal. 2007).
                            22         F.      Elements for Punitive Damages
                            23         Elysium will establish the following in order to recover a punitive damages
                            24   award against ChromaDex:
                            25                 1.    ChromaDex committed fraudulent inducement;
                            26
                                 1
                            27    As discussed in more detail in Section VI (Issues of Law) below, some Federal
                                 Circuit cases list “anticompetitive effect” as an additional element of patent misuse.
                            28   These Federal Circuit cases are inconsistent with recent Supreme Court case law,
                                 which makes clear that anticompetitive effect is not an element of patent misuse.
                                                                           22
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 25 of 38 Page ID
                                                            #:18845


                             1               2.    ChromaDex acted with “oppression, fraud or malice;”
                             2               3.    Elysium can establish ChromaDex’s “oppression, fraud or
                             3   malice” by “clear and convincing evidence.”
                             4   See Cal. Civ. Code § 3284(a).
                             5   IV.   ELYSIUM’S COUNTERCLAIMS ARE AMPLY SUPPORTED BY THE
                             6         EVIDENCE IN THIS ACTION
                             7         The following key evidence establishes the existence of each element of
                             8   Elysium’s counterclaims:
                             9         A.    Evidence Supporting Elysium’s Claims for Breach of Contract
                            10               (Counterclaims 1 and 6)
                            11         The NR Supply Agreement contains the following provisions:
B AKER & H OSTE TLER LLP




                            12         •     Section 3.1 (“the MFN Provision”) states that if “at any time during the
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13               Term, ChromaDex supplies Niagen (or a substantially similar product)
                            14               to a Third Party at a price that is lower than that at which Niagen is
                            15               supplied to Elysium Health under this Agreement, then the price of
                            16               Niagen supplied under this Agreement shall be revised to such Third
                            17               Party price with effect from the date of the applicable sale to such Third
                            18               Party and ChromaDex shall promptly provide Elysium Health with any
                            19               refund or credits thereby created; provided Elysium Health purchases
                            20               equal volumes or higher volumes than the Third Party.”
                            21         •     Section 3.7 (the “cGMP Provision”) provides that “ChromaDex
                            22               warrants that the Niagen sold hereunder shall be . . . manufactured in
                            23               accordance with cGMP,” which the agreement defined as “current good
                            24               manufacturing practices . . . as described in Parts 210 and 211 of Title
                            25               21 of the United States’ Code of Federal Regulations.” (§ 1.3.) These
                            26               regulations apply to the manufacture of pharmaceutical-grade
                            27               ingredients.
                            28

                                                                          23
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 26 of 38 Page ID
                                                            #:18846


                             1         •      Section 3.9 (the “Product Purity Provision”), which required
                             2                ChromaDex to promptly inform Elysium of any information concerning
                             3                or that could potentially impact the safety, identity, strength, quality or
                             4                purity of Niagen of which it became aware.
                             5         •      Section 3.11.3 of the Amendment (the “Exclusivity Provision”), which
                             6                granted Elysium the exclusive right to sell products combining NR and
                             7                pterostilbene (or any substantially similar ingredients).
                             8         •      Section 4.2 (the “Confidentiality Provision”), which prohibits the
                             9                parties from disclosing “any terms or conditions of this Agreement to
                            10                any Third Party without the prior consent of the other party.”
                            11                1.    The MFN Provision
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                       The evidence will show that ChromaDex breached the MFN Provision nine
      L OS A NGELE S




                            13   separate times, by selling Niagen to Elysium at a higher price than it sold NR to a
                            14   third party, even though Elysium had purchased a higher volume of NR. For
                            15   example, on February 5, 2014, ChromaDex supplied Niagen to a customer called
                            16   Innovations 4 Health (a “Third Party,” as defined in the agreement) at a price per
                            17   kilogram well below the price it charged to Elysium for its June 27, 2014 purchase
                            18   of a substantially higher quantity of Niagen than Innovations 4 Health had bought.
                            19   Subsequently, on February 2, 2015, ChromaDex sold Niagen to Proctor & Gamble
                            20   (“P&G”) (a “Third Party,” as defined in the agreement) at a price per kilogram
                            21   significantly below the price paid by Elysium for eight purchases it made following
                            22   that February 2, 2015 sale to P&G, each of which was for a substantially higher
                            23   volume of NR than P&G had purchased. ChromaDex never issued Elysium a refund
                            24   or a credit for these overcharges as required by the MFN Provision.
                            25         The complete record of ChromaDex’s breaches of the MFN Provision is
                            26   explained and analyzed in detail in the expert report of Dr. Iain Cockburn, along with
                            27   the damages Elysium suffered as a result of the breaches of the MFN provision.
                            28                2.    The cGMP Provision
                                                                           24
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 27 of 38 Page ID
                                                            #:18847


                             1         ChromaDex does not dispute that it violated the cGMP Provision. The
                             2   evidence will show, through both documents and testimony, that its contract
                             3   manufacturer never manufactured Niagen pursuant to Pharmaceutical cGMPs, nor
                             4   was it ever able to do so.
                             5         The cGMP provision of the NR Supply Agreement warrants that “THE
                             6   NIAGEN SOLD HEREUNDER SHALL BE (i) MANUFACTURED IN
                             7   ACCORDANCE WITH cGMP AND APPLICABLE LAWS AND REGULATIONS
                             8   IN THE UNITED STATES . . . .” The term “cGMP” was defined in the agreement
                             9   as “current good manufacturing practices (i) as described in parts 210 and 211 of
                            10   Title 21 of the United States’ Code of Federal Regulations and the latest FDA
                            11   guidance pertaining to manufacturing and quality control practice, and (ii) as
B AKER & H OSTE TLER LLP




                            12   applicable in each other country in which Elysium Health advises ChromaDex in
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   writing that Niagen products are intended to be sold.”
                            14         Despite ChromaDex’s obligation under the NR Supply Agreement, Elysium
                            15   discovered that none of the NR ChromaDex supplied to it was, in fact, manufactured
                            16   in accordance with cGMPs as described in parts 210 and 211 of Title 21, the standard
                            17   for pharmaceutical grade ingredients. ChromaDex never advised Elysium of its
                            18   breach of this provision. As a result of this breach, Elysium has suffered economic
                            19   harm, with damages measured as the difference between the price Elysium paid for
                            20   the NR it purchased less the price Elysium would have negotiated it had it been aware
                            21   ChromaDex was not supplying pharmaceutical cGMP-grade NR, multiplied by the
                            22   quantity purchased by Elysium. These damages are laid out in detail in the expert
                            23   report of Dr. Iain Cockburn.
                            24                3.     The Exclusivity Provision
                            25         The evidence will show that ChromaDex breached the Exclusivity Provision
                            26   by permitting four of its customers to sell NR in combination with resveratrol, an
                            27   ingredient that is substantially similar to pterostilbene.             In February 2016,
                            28   ChromaDex granted Elysium exclusivity over products that combine NR and PT or

                                                                          25
                                                                         ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                           OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                    CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 28 of 38 Page ID
                                                            #:18848


                             1   substantially similar products, such as resveratrol, yet it enabled other customers to
                             2   sell products in violations of that exclusivity grant. Elysium’s expert Dr. Iain
                             3   Cockburn analyzed sales of third-party combined products in breach of the
                             4   exclusivity provision between the date of the exclusivity grant and the termination of
                             5   the NR Supply Agreement and estimated the portion of those sales that Elysium
                             6   would have captured if, as provided for under the contract, it had been the only seller
                             7   of combined product. Dr. Cockburn conservatively eliminated sales of a combined
                             8   product called Thorne Extra Nutrients because the ratio of NR to resveratrol in the
                             9   product rendered the too dissimilar from Elysium’s own product Basis to conclude
                            10   that Elysium would have captured any of Thorne’s sales. As to each of the remaining
                            11   three combined products sold during the relevant period with similar ingredient
B AKER & H OSTE TLER LLP




                            12   ratios, Dr. Cockburn considered a number of factors specific to each (such as
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   marketing channel, price, dosage, and ratio of NR to resveratrol relative to Basis) and
                            14   reached the conclusion that Elysium would have captured between 10% and 90% of
                            15   sales of a product called Mitoboost, between 10% and 75% of sales of a product
                            16   called “Optimized Resveratrol with NR”, and as much as 11.25% of sales of a product
                            17   called ResveraCel. The damages Elysium suffered as a result of the breach of the
                            18   cGMP Provision are laid out in detail in the expert report of Dr. Iain Cockburn.
                            19                4.    The Product Purity Provision
                            20         The evidence will show that ChromaDex breached the Product Purity
                            21   Provision when it failed to inform Elysium of elevated levels of acetamide, an
                            22   industrial solvent, in its NR. Third party testing of the NR ChromaDex supplied to
                            23   Elysium that was conducted in the Spring of 2017 revealed levels of acetamide above
                            24   the No Significant Risk Levels established by California’s Proposition 65. Although
                            25   ChromaDex proffered an expert witness on the issue of acetamide testing, it
                            26   apparently declined to show these test results to her, and she does not opine on them.
                            27   During the time ChromaDex was selling NR to Elysium, it did not test for the
                            28   presence of acetamide in the product, despite knowing that acetamide was a likely

                                                                           26
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 29 of 38 Page ID
                                                            #:18849


                             1   byproduct of the manufacturing process. Elysium suffered damages because of the
                             2   costs it incurred to uncover on its own the information ChromaDex wrongfully failed
                             3   to provide, including through the costs of the third-party testing Elysium had to
                             4   commission.
                             5                 5.   Improper Disclosure
                             6         The evidence will show that Section 4.2 of the NR Supply Agreement prohibits
                             7   the parties from disclosing “any terms or conditions of this Agreement to any Third
                             8   Party without prior consent of the other party.” The NR Specifications were annexed
                             9   to the NR Supply Agreement and provided part of the definition of “Niagen” therein.
                            10   ChromaDex contends that the NR Specifications were “terms” of the agreement, and
                            11   that Elysium violated the NR Supply Agreement’s prohibition on disclosing the terms
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                 of the agreement to third parties by providing NR specifications (albeit not the ones
      L OS A NGELE S




                            13   attached to the NR Supply Agreement) to a third party. If this was a breach of the
                            14   agreement, then so too were ChromaDex’s multiple disclosures of the NR
                            15   Specifications to other ChromaDex customers.
                            16         B.      Evidence Supporting Elysium’s Counterclaim for Breach of the
                            17                 Implied Covenant of Good Faith and Fair Dealing (Counterclaim 2)
                            18         The evidence will show that ChromaDex unfairly interfered with Elysium’s
                            19   bargained-for exclusivity rights under the NR Supply Agreement when it encouraged
                            20   at least one customer to sell a combination of NR and resveratrol, a product
                            21   substantially similar to pterostilbene. The damages evidence for this claim overlaps
                            22   with the evidence of damages on Elysium’s counterclaim for breach of the
                            23   Exclusivity Provision.
                            24         C.      Evidence Supporting Elysium’s Counterclaim for Fraudulent
                            25                 Inducement (Counterclaim 3)
                            26         Defendants will present evidence at trial that, during the negotiations that led
                            27   to the NR Supply Agreement, ChromaDex’s then-CEO falsely informed Elysium that
                            28   ChromaDex required all of its customers who purchased nicotinamide riboside to
                                                                          27
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 30 of 38 Page ID
                                                            #:18850


                             1   sign trademark license and royalty agreements, and that Elysium relied on this
                             2   representation to execute a trademark license and royalty agreement that obligated it
                             3   to pay royalties to ChromaDex. The evidence also will show that ChromaDex’s then-
                             4   CEO’s statement was false; he later admitted in an email to Elysium that at least one
                             5   customer that purchased NR prior to and during the course of Elysium and
                             6   ChromaDex’s negotiations never signed a trademark license and royalty agreement
                             7   or paid royalties. Elysium was damaged by this fraud in the amount of the royalties
                             8   it paid to ChromaDex under the trademark and license agreement it was fraudulently
                             9   induced to sign.
                            10         D.     Evidence Supporting Elysium’s Counterclaim for Patent Misuse
                            11                (Counterclaim 4)
B AKER & H OSTE TLER LLP




                            12                1.     ChromaDex impermissibly broadened the scope of its patent
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13                       rights by tying supply of NR to its customers’ use or licensing of
                            14                       the NIAGEN® mark
                            15         Defendants will present evidence that ChromaDex is the exclusive licensee of
                            16   various patents that ChromaDex has described as covering NR, its use, or its
                            17   manufacture.
                            18         More broadly, evidence will show that it was ChromaDex’s express business
                            19   strategy to identify niche ingredients that may be subject to patent rights, obtain those
                            20   rights, and then improperly use those patents to build out a durable trademark that
                            21   would extend beyond expiration of the patent rights. In particular, evidence will
                            22   show that ChromaDex used its market and patent power to condition the supply of
                            23   NR on use of, or purchase of a license to use, ChromaDex’s NIAGEN® trademark.
                            24   ChromaDex’s very first NR supply agreement provided that “Buyer agrees to use the
                            25   Product trademark NIAGEN.”           Numerous NR supply agreements with other
                            26   purchasers similarly conditioned supply of NR on the purchaser’s use of
                            27   ChromaDex’s trademark when it sold the purchaser’s product, stating that “Buyer
                            28   shall use the Product trademark NIAGEN….” The evidence will show that Elysium

                                                                            28
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 31 of 38 Page ID
                                                            #:18851


                             1   was required to pay substantial royalties for a license to use the NIAGEN® mark,
                             2   which Elysium did not want to do, but was told by ChromaDex it must sign such a
                             3   license as a condition to obtaining an NR supply agreement. (SAMF ¶ 18).
                             4         Evidence will also show that ChromaDex recognized it had caused its
                             5   customers to make a “substantial investment… with respect to the use of the brand
                             6   name NIAGEN.”        (SAMF ¶ 29).      This conduct allowed ChromaDex’s patent
                             7   monopoly to strengthen the NIAGEN® brand. The NIAGEN® brand is not a right
                             8   conferred by the patent grant. Moreover, trademarks are more durable than patents.
                             9   Unlike patents, trademarks do not expire, and, unlike patents, trademarks cannot be
                            10   invalidated as obvious by prior art or as covering unpatentable subject matter such as
                            11   a natural molecule found in common foodstuff.
B AKER & H OSTE TLER LLP




                            12                  2.   ChromaDex has market power in the market for the patented
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13                       product
                            14         Supply of NR as a Distinct Product Market
                            15         Evidence, including the testimony of Elysium’s economist expert Dr. Iain
                            16   Cockburn, will show that there is a distinct market for the supply of NR. This
                            17   testimony will be confirmed by admissions by ChromaDex and the recognition of
                            18   others that a market for supply of NR exists. The evidence will show that NR has
                            19   unique properties, and that products, including other NAD precursors, are not
                            20   substitutes.    The evidence will show, therefore, that NR is not reasonably
                            21   interchangeable with other products. NR’s marketed mechanism of action is as an
                            22   effective oral dose NAD+ precursor. The evidence will show that NR is unique in
                            23   that it is highly efficient and does not have unpleasant side effects. Evidence,
                            24   including statements by ChromaDex’s chief scientific advisor, will show that “there
                            25   is no NAD precursor that can do what NR does.” ChromaDex’s internal and external
                            26   documents are consistent on this score, and repeatedly describe NR a highly efficient
                            27   NAD precursor with unique properties.
                            28

                                                                          29
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 32 of 38 Page ID
                                                            #:18852


                             1         The evidence will further show that ChromaDex and others have recognized a
                             2   distinct market for NR. These includes statements by ChromaDex, its executives,
                             3   and third parties discussing “the NR market.” Moreover, evidence will show that
                             4   ChromaDex believes that its patent and trademark rights, and other barriers to entry,
                             5   gave it control over a market consisting of the supply of NR. Other evidence will
                             6   also support Elysium’s market definition, including pricing data.
                             7         The evidence will further show that the relevant geographic market is the
                             8   supply of NR in the United States.
                             9         ChromaDex’s Market Power
                            10         Evidence will also show that ChromaDex has market power in a market for the
                            11   supply of NR. Dr. Cockburn will provide testimony regarding ChromaDex’s market
B AKER & H OSTE TLER LLP




                            12   power. Evidence will show that during the relevant period, ChromaDex was the sole
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   supplier of NR. As such, ChromaDex repeatedly described itself as the source of the
                            14   “1st and Only Commercially Available Nicotinamide Riboside.” Additional evidence
                            15   will also show that ChromaDex CEO Frank Jaksch explained that “ChromaDex does
                            16   control the NR market and will for quite some time,” having “created [a] multilayered
                            17   fort around NR, protecting our controlling position in the market.” Further evidence
                            18   will show barriers to entry in the NR supply market, including patent rights, access
                            19   to manufacturing, and other barriers. For example, ChromaDex has publicly touted
                            20   that “Niagen™ is the first and only commercially available brand of NR…
                            21   ChromaDex believes its patent rights create a significant and meaningful barrier to
                            22   entry for would-be competitors in the NR market.” Referencing its NR patent rights,
                            23   ChromaDex has told investors, that it is “in the enviable position of ‘gatekeeper’ to
                            24   the entire NAD+ precursor category.” The evidence will also show that ChromaDex
                            25   was able to discriminate between customers in price and contractual terms.
                            26   ChromaDex was also able to enjoy high price/cost margins in the supply of NR to its
                            27   customers.
                            28                3.    ChromaDex’s conduct had anticompetitive effects

                                                                          30
                                                                          ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                            OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                     CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 33 of 38 Page ID
                                                            #:18853


                             1              Although (as discussed in more detail below 2) proof of anticompetitive effect
                             2   is not an element of a patent misuse claim, Elysium is prepared to present evidence
                             3   showing that ChromaDex’s conduct had such an effect.
                             4              The evidence will show that ChromaDex’s coupling of its patent and
                             5   trademark rights allowed it to use its patent rights to strengthen the NIAGEN® brand
                             6   and increase the distinctiveness of its product, at the expense of healthy competition.
                             7   This evidence includes the expert testimony of Dr. Cockburn, who opines as an
                             8   economist that ChromaDex’s conduct had anticompetitive effects. The admissions
                             9   of ChromaDex’s own expert will also confirm the anticompetitive effects of
                            10   ChromaDex’s conduct.
                            11              The evidence will show that ChromaDex’s conduct minimized brand
B AKER & H OSTE TLER LLP




                            12   competition among NR products sold to consumers and reduced consumer choice.
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   The evidence will show that ChromaDex’s patent misuse distorted its trademark
                            14   rights and have given it an undue and unearned advantage. ChromaDex recognized
                            15   that it had caused its customers to make a “substantial investment . . . with respect to
                            16   the use of the brand name NIAGEN.” ChromaDex’s trademark use requirement had
                            17   the purpose and effect of leveraging ChromaDex’s NR patent rights in order to
                            18   strengthen ChromaDex’s NIAGEN trademark, increasing barriers to entry and
                            19   foreclosing competition more effectively and durably than could ChromaDex’s
                            20   patent rights alone. As ChromaDex recognized in internal documents, its “NIAGEN
                            21   ingredient TM strategy strengthens the overall NR business . . .” because it
                            22   “[p]rovides differentiation for CDX [ChromaDex] if/when NR competition arrives.”
                            23              The evidence will also show that ChromaDex’s conduct reduced the likelihood
                            24   of ChromaDex experiencing meaningful competition. ChromaDex created a strong
                            25   mark that made it more difficult for new entrants to compete. Elysium was required
                            26   to pay almost half a million dollars in exchange for an unwanted license for use of
                            27   the NIAGEN® mark. This substantial expense diminished Elysium’s ability to
                            28
                                 2
                                     See Section E., below.
                                                                              31
                                                                              ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                                OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                         CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 34 of 38 Page ID
                                                            #:18854


                             1   innovate and provide broader choice to consumers. It also made it more difficult and
                             2   costly for Elysium to provide brand competition against the NIAGEN® mark.
                             3         The evidence will also show that, after forcing NR customers to invest
                             4   substantially in the NIAGEN® mark and grow the intrinsic value of the mark by
                             5   conditioning supply of NR on the customers’ use of the mark, ChromaDex then
                             6   moved to capture that goodwill for itself. ChromaDex abruptly cut off supply to
                             7   those customers and commenced its own sales of NIAGEN® directly to consumers.
                             8   Based on the strength of the NIAGEN® brand, ChromaDex was able to supplant all
                             9   of its direct-to-consumer licensees in 2017 by terminating their supply agreements
                            10   and catapulting itself to become a major direct-to-consumer seller of a product that it
                            11   now markets as TRU NIAGEN®. The evidence will show that ChromaDex has
B AKER & H OSTE TLER LLP




                            12   capitalized on its patent misuse and unearned commercial advantage. ChromaDex to
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   this day tells customers to “Look for ‘Niagen®’ on the label” to determine if an NR
                            14   product is “authentic, safe, & effective.”
                            15                4.     ChromaDex has not purged its misuse
                            16         The evidence will show that ChromaDex has not purged its misuse by
                            17   completely abandoning its wrongful conduct, and that the effects of that conduct have
                            18   not been, and never can be, fully dissipated. The evidence will show that ChromaDex
                            19   continues to exploit the NIAGEN mark. Not only that, ChromaDex took steps to
                            20   take for itself the unearned goodwill in the NIAGEN® mark that it had caused its
                            21   licensees to build by requiring use of the mark as a condition of supply. ChromaDex
                            22   has exploited, and continues to exploit, the NIAGEN mark. The evidence will show
                            23   that ChromaDex continues to tell customers to “Look for ‘Niagen® on the label” to
                            24   determine if a product is “authentic, safe, & effective.” Moreover, ChromaDex has
                            25   not repaid Elysium for the trademark royalties Elysium was forced to pay. And,
                            26   expert testimony and other evidence will show, ChromaDex’s conduct has distorted
                            27   the market in ways that cannot be repaired or dissipated.
                            28

                                                                              32
                                                                              ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                                OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                         CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 35 of 38 Page ID
                                                            #:18855


                             1         E.     Evidence     Supporting      Elysium’s        Counterclaim           for     Unjust
                             2                Enrichment (Counterclaim 5)
                             3         The evidence will show that Elysium paid royalties to ChromaDex under the
                             4   Trademark Royalty and License Agreement, and that Elysium was required to do so,
                             5   whether or not it used ChromaDex’s trademarks, as a condition of purchasing NR
                             6   from ChromaDex under the Supply Agreement. As discussed in part D(a), the
                             7   evidence will show that the License and Royalty Agreement was unenforceable and
                             8   that requiring the royalty payments constituted patent misuse. Further, the evidence
                             9   will show that ChromaDex has retained for its own benefit, and not reimbursed
                            10   Elysium for, the royalties Elysium paid to ChromaDex under the License and Royalty
                            11   Agreement.
B AKER & H OSTE TLER LLP




                            12         F.     Evidence Supporting Elysium’s Claim for Punitive Damages
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13         With respect to Elysium’s claim for punitive damages, the evidence listed in
                            14   above establishes the existence of each element required for recovering punitive
                            15   damages from ChromaDex. Elysium will also rely on ChromaDex’s financial
                            16   statements and other disclosures filed with the SEC in support of its claim for punitive
                            17   damages.
                            18   V.    ANTICIPATED EVIDENTIARY ISSUES
                            19         Elysium anticipates evidentiary issues relating to the confidentiality of
                            20   material to be presented as evidence at trial as well as the admissibility of various
                            21   purported pieces of evidence. Those issues are the subject of pending motions in
                            22   limine.
                            23   VI.   ISSUES OF LAW
                            24         The following issue of law is germane to Elysium’s counterclaim for a
                            25   declaration of patent misuse.
                            26         Whether, after the Supreme Court’s decision in Kimble v. Marvel Entm’t,
                            27   LLC, proof of anticompetitive effects is not required for conduct to constitute
                            28   patent misuse. Although the Federal Circuit has stated that misuse requires proof of

                                                                           33
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 36 of 38 Page ID
                                                            #:18856


                             1   “anticompetitive effect,” Princo Corp. v. ITC, 616 F.3d 1318, 1328 (Fed. Cir. 2010),
                             2   this requirement is inconsistent with more recent subsequent Supreme Court case
                             3   law. As the Supreme Court recently held in Kimble v. Marvel Entm’t, LLC, proof of
                             4   anticompetitive effect is not an element of patent misuse. 135 S. Ct. 2401, 2413
                             5   (2015) (“The patent laws—unlike the Sherman Act—do not aim to maximize
                             6   competition….). In Kimble, Marvel agreed to pay a 3% royalty for Kimble’s patent
                             7   without an end date. Id. at 2406. Kimble argued this was an economically efficient
                             8   arrangement that should not be struck down as patent misuse. The Court rejected
                             9   Kimble’s argument that the Court should engage in a “practice specific analysis” that
                            10   balanced benefits and harms to the parties and to competition. Id. at 2413 and 2408-
                            11   09. Instead, the Court held that the parties’ agreement was unenforceable due to
B AKER & H OSTE TLER LLP




                            12   patent misuse, stating, “all patents, and all benefits from them, must end” even if the
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   conduct was arguably desired or beneficial to the parties or to competition. Id. at
                            14   2408. The Court was clear that “patent (not antitrust) policy gave rise to the Court’s
                            15   conclusion that post-patent royalty contracts are unenforceable—utterly regardless
                            16   of a demonstrable effect on competition.”            Id. at 2413.         Given these clear
                            17   pronouncements by the Supreme Court that patent policy is with “carefully guarding
                            18   [the patent law’s] cut-off date [and]… subject matter limits”, id. at 2407, rather than
                            19   maximizing competition, it would be legal error for a court to require a showing of
                            20   anticompetitive effect to prove patent misuse.
                            21   VII. ISSUES TRIABLE TO A JURY AND TO THE COURT
                            22         A.     Counterclaim 4 (Declaratory Judgment of Patent Misuse)
                            23         Patent misuse is an equitable claim that is not triable to a jury as of right. See
                            24   Cordance Corp. v. Amazon.com, Inc., 2009 U.S. Dist. LEXIS 64986 (D. Del. July
                            25   28, 2009).   Given the equitable nature of this claim, its strong public policy
                            26   grounding, the Defendants’ request for declaratory relief, and the potential for jury
                            27   confusion, Elysium agrees with ChromaDex that patent misuse is properly tried to
                            28   the Court. However, for efficiency, Elysium proposes that to the extent there is

                                                                           34
                                                                           ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                             OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                      CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 37 of 38 Page ID
                                                            #:18857


                             1   overlapping testimony on jury triable issues that is relevant to patent misuse, the
                             2   testimony can be used in the patent misuse trial.
                             3          B.        Counterclaim 5 (Unjust Enrichment)
                             4          Because Elysium’s unjust enrichment counterclaim is tied directly to its patent
                             5   misuse claim, Elysium believes that this claim should also be tried to the Court and
                             6   not to a jury.
                             7          C.        All Other Claims and Counterclaims
                             8          Defendants believe all other claims and counterclaims at issue in this litigation
                             9   are properly tried to a jury.
                            10          D.        Punitive Damages
                            11          Elysium has a right to a jury trial regarding its claim for punitive damages: “It
B AKER & H OSTE TLER LLP




                            12   is established that suits for money damages, including punitive damages, are legal in
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13   nature entailing the right to a jury trial, and that this right cannot be abridged even if
                            14   the damages are considered incidental to the equitable claims.” Malone v. Norwest
                            15   Fin. Cal., Inc., 245 B.R. 389, 399 (E.D. Cal. 2000) (citing Curtis v. Loether, 415 U.S.
                            16   189, 196 n. 11 (1974)).
                            17   VIII. BIFURCATION OF ISSUES
                            18          Elysium does not believe that bifurcation is appropriate in this action. With
                            19   respect to the patent misuse claim, Elysium has addressed bifurcation above in
                            20   connection with the discussion of whether the claim should be tried to the Court or
                            21   to the jury.
                            22   IX.    ABANDONMENT OF ISSUES
                            23          Elysium has not abandoned any of its counterclaims.
                            24
                            25
                            26
                            27
                            28

                                                                            35
                                                                            ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                              OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                       CASE NO.: 8:16-CV-02277-CJC-DFM
                           Case 8:16-cv-02277-CJC-DFM Document 313 Filed 08/29/19 Page 38 of 38 Page ID
                                                            #:18858


                             1                                   Respectfully submitted,
                             2
                                 Dated: August 28, 2019          BAKER & HOSTETLER LLP
                             3
                             4                                   By:      /s/ Joseph N. Sacca
                             5                                            JOSEPH N. SACCA

                             6                                   Attorneys for Defendant and Counterclaimant
                                                                 ELYSIUM HEALTH, INC. and Defendant
                             7                                   MARK MORRIS

                             8
                             9
                            10
                            11
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW
      L OS A NGELE S




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                       36
                                                                       ELYSIUM HEALTH, INC.’S AND MARK MORRIS’S MEMORANDUM
                                                                         OF CONTENTIONS OF LAW AND FACT PURSUANT TO L.R. 16-4;
                                                                                                  CASE NO.: 8:16-CV-02277-CJC-DFM
